By JUDGE MICHAEL P. McWEENY
This matter came before the Court on March 9, 1990, for relief under § 55-66.5 of the Virginia Code. After hearing argument, the Court took the case under advisement.
In review of the file, it became clear that the case was not mature. Although service was effected, in person, on William Douglas Carter at the Virginia State Penitentiary, no efforts were made for the appointment of a Committee for Mr. Carter pursuant to § 53.1-221 et seq. As the petition before the Court is a "claim or demand . . . against a prisoner," § 53.1-223 prohibits action against his potential estate without appointment of a Committee.
Once this ruling was communicated to counsel, it was suggested that appointment of a guardian ad litem pursuant to § 8.01-9 would suffice. The Court does not agree. Although the two sections do overlap, Chapter 11 of Title 53.1 is directed to the estates of prisoners and clearly applies to the case at bar. (See also Dunn v. Terry, 216 Va. 234, 217 S.E.2d 849 (1975), for an examination of legislative intent in this area.)